DETAILED ACTION
Claims 1-3, 5-6, 8-10, 12-18, and 21-22 are allowed.
This office action is in response to amendment/after Non-final filed on August 26th 2021.  Claims 1, 6, 8, 13, 15, and 22 have been amended.  Claims 4, 7, 11, and 19-20 have been canceled.  No new claims have been added.  Therefore, claims 1-3, 5-6, 8-10, 12-18, and 21-22 are presented here.  Claims 1, 8, and 15 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Sarah Knight, Reg. No. 58,722 on 09/09/2021.

The application has been amended as follows:


1. (Currently Amended) A method for authorizing use of an application on a computing device, the method comprising:
identifying, at the computing device, a plurality of device identifiers of the computing device, the plurality of device identifiers including a primary device identifier active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device;
applying, at the computing device, a pre-determined rule regarding the identified plurality of device identifiers of the computing device such that authorization information is identical for each authorization of use of the application regardless of which of the plurality of device identifiers is the primary device identifier, wherein applying the pre-determined rule comprises sorting the plurality of device identifiers according to a pre-determined sorting rule;
determining, at the computing device, the authorization information, used to subsequently determine authorization for the application, based on a result of the applying of the pre-determined rule regarding the identified plurality of device identifiers of the computing device; and
determining authorization for use of the application on the computing device in response to the authorization information.

(Canceled).

6. (Currently Amended) The method of claim 1, wherein the pre-determined rule comprises at least one of:
determining a minimum of the identified plurality of device identifiers;
determining a maximum of the identified plurality of device identifiers;






appending the identified plurality of device identifiers in ascending order;
appending the identified plurality of device identifiers in descending order; or
appending a subset of the identified plurality of device identifiers.

7. (Canceled).
 
8. (Currently Amended) A computing device comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to cause the at least one processor to:
identify a plurality of device identifiers of the computing device, the plurality of device identifiers including a primary device identifier active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device;
apply a pre-determined rule regarding the identified plurality of device identifiers of the computing device such that authorization information is identical for each authorization of use of an application regardless of which of the plurality of device identifiers is the primary device identifier, wherein the computer program code to apply the pre-determined rule causes the at least one processor to sort the plurality of device identifiers according to a pre-determined sorting rule;
determine the authorization information, used to subsequently determine authorization for the application which is stored on the at least one memory, based on a result of the applying of the pre-determined rule regarding the identified plurality of device identifiers of the computing device; and


11. (Canceled).

13. (Currently Amended) The computing device of claim 12, wherein the pre-determined rule comprises at least one of:
determining a minimum of the identified plurality of device identifiers;
determining a maximum of the identified plurality of device identifiers;






appending the identified plurality of device identifiers in ascending order;
appending the identified plurality of device identifiers in descending order; or
appending a subset of the identified plurality of device identifiers.

15. (Currently Amended) A method for authorizing use of a digital wallet application on a device, the method comprising:
identifying, at the device, a plurality of device identifiers of the device, the plurality of device identifiers including a primary device identifier active for the device, wherein each device identifier of the plurality of device identifiers identifies the device;
applying, at the device, a pre-determined rule regarding the identified plurality of device identifiers of the device, wherein applying the pre-determined rule comprises sorting the plurality of device identifiers according to a pre-determined sorting rule;
determining, at the device, the authorization information, used to subsequently determine authorization for the digital wallet application, based on a result of the applying of the pre-determined rule regarding the identified plurality of device identifiers of the device
authorizing, at the device, use of the digital wallet application on the device in response to the authorization information.

19-20. (Canceled). 

22. (Currently Amended) The method of claim 1 , wherein the application on the computing device comprises a digital wallet application, wherein the computing device is a dual SIM device having a first SIM card slot associated with a first identifier and a second SIM card slot associated with a second identifier, wherein the plurality of device identifiers comprises the first identifier and the second identifier, wherein one of the first identifier and the second identifier is the primary device identifier; and
wherein the method further comprises:
initiating a payment process, wherein the determining of the authorization information is performed in response to initiating the payment process; and
completing the payment process in response to the determining of the authorization for use of the digital wallet application.

Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-18, and 21-22 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance: Independent claims 1, 8, and 15 are allowed in view of prior art.

The prior art of Brickell et al. (US PGPUB No. 2016/0275492) disclose, a user accesses a merchant system website via a user computing device, selects items for purchase, and selects an option to checkout using a digital wallet account. The user selects payment information associated with a payment card device for use in an online transaction. The merchant system transmits an unpredictable number to the user computing device. The user taps the payment card device to the user computing device to establish a wireless communication channel over which the payment card device receives the unpredictable number. The payment card device transmits payment card information and a check sum calculated from the unpredictable number and by the payment card device to the merchant system via the user computing device. The merchant system transmits the check sum and payment card information in a transaction authorization request to the issuer system, which verifies the check sum using the shared secret and the unpredictable number.
The prior art of Ortiz et al. (US PGPUB No. 2016/0019536) disclose, systems, methods, and machine-interpretable data representing executable instruction sets 
The prior art of Harper et al. (US Patent No. 9,219,824) disclose, a system and method may provide an exchange service for providing the price of wireless minutes to wallet applications and other client applications. The system may obtain pricing information for the wireless minutes and provide the pricing information to a wallet application. The pricing information may be provided through a rate server that subscribed to receive the pricing information. The rate server typically also provides exchange rates for currencies for use at wallet applications that are communicably coupled to the rate server. By providing the pricing information to wallet applications, wireless service providers may variably price their wireless services. End users may be able to obtain real-time prices of the wireless services and purchase such services directly using payment accounts associated with a wallet application. For example, a 
The prior art of Wang et al. (US PGPUB No. 2013/0303203) disclose, embodiments contemplate paging and system information broadcast handling for multi-SIM WTRUs using mobile networks to access resources and/or services. Embodiments also contemplate paging and system information broadcast handling for multi-SIM WTRUs and/or non-SIM WTRUs using mobile networks to access virtualized resources and/or services. Embodiments contemplate that a WTRU may determine to monitor a plurality of mobile networks. Paging occasions to monitor at least one of the mobile networks may be based on a common WTRU ID. The WTRU ID may be provided by a node supporting access to the virtualized resources or services. Paging occasions for a first network may be determined by a second network based on paging related parameters and other information of the first communication network. A change in system information of a first network may be signaled to a second network for indication to a WTRU.
The prior art of Kumawat et al. (US PGPUB No. 2017/0098220) disclose, a method is disclosed for performance by at least one server, for securing an electronic transaction request from a computing device for fraud detection. The request is received as a data packet comprising at least identification data of a payment card associated with the transaction and a MAC address of the computing device, is disclosed. The method comprises the server comparing the MAC address with at least a first list of MAC addresses to obtain a first determination; the server using the identification data to obtain at least one second determination; and the server transmitting a response to the 
The prior art of Pappano et al. (US PGPUB No. 2017/0200142) disclose, technologies for enhancing payment transactions include a payment gateway computing system. The payment gateway computing system receives authorization request messages from point of sale systems of one or more betting-related merchants. The transactional information for each of the plurality of authorization requests is cataloged into a repository as historical payment data. A risk profile based on the historical payment data associated with a cardholder is generated. The risk profile can be correlated to transactional velocity or other parameter. The risk profile is transmitted to one of a plurality of payment vehicle issuers that can utilize the risk profile for authorization decisioning. Therefore, the payment vehicle issuer can make authorization decisioning with expanding insight into the cardholder's gaming-related purchase activity.
The prior art of Arora et al. (US PGPUB No. 2017/0124565) disclose, a computer implemented method of processing a mobile payment transaction is disclosed. The method comprises: receiving a mobile payment authorization request, the mobile payment authorization request indicating authentication information and an identifier of a payment card associated with the transaction, the authentication information comprising a device identifier of a payer device; comparing authentication information with stored authentication information associated with the payment card; and generating 

None of the prior art of record teaches or makes obvious the following limitation recited in independent claim 1 and similar limitations recited in independent claim 8 and 15 considering the claims as a whole:” A method for authorizing use of an application on a computing device, the method comprising: identifying, at the computing device, a plurality of device identifiers of the computing device, the plurality of device identifiers including a primary device identifier active for the computing device, wherein each device identifier of the plurality of device identifiers identifies the computing device; applying, at the computing device, a pre-determined rule regarding the identified plurality of device identifiers of the computing device such that authorization information is identical for each authorization of use of the application regardless of which of the plurality of device identifiers is the primary device identifier, wherein applying the pre-determined rule comprises sorting the plurality of device identifiers according to a pre-determined sorting rule; determining, at the computing device, the authorization information, used to subsequently determine authorization for the application, based on a result of the applying of the pre-determined rule regarding the identified plurality of device identifiers of the computing device; and determining authorization for use of the application on the computing device in response to the authorization information.”


Dependent claims 2-3, 5-6, 9-10, 12-14, 16-18, and 21-22 depend upon the above-mentioned allowable claims 1, 8, and 15 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498